DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art because the prior art does not teach the claimed subject matter including “the predetermined thickness the same over the entire surface of the substrate,” “the sputter etching removing a portion of the ceramic layer with a thickness that is the same over the entire surface of the substrate,” and “the discontinuing the PVD process, and the sputter etching the ceramic layer until a ceramic film with a predetermined film thickness is formed that is the same over the entire surface of the substrate.”.  More specifically Mochizuki et al. (JP 10-247308), Robison (US 2004/0188239) and Van Buskirk (US 6,100,200) do not teach the above claimed limitations.  Stolz et al. (U.S. PGPUB. 2015/0276993 A1) cited of interest does not teach the “repeating” step of the claims and does not teach “sputter etching” of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340.  The examiner can normally be reached on Hoteling: M-Th every Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
March 4, 2021